Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   Status of the Claims	
	Receipt of Remarks/Amendments filed on 04/19/2021 is acknowledged. Claims 2-9, 10, and 20 remain withdrawn. Claims 1, 6-7, and 16-17 have been amended. Claims 1, 4-9, are 11-19 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Withdrawn Objections/Rejections
	Applicant’s remarks, see p. 8 2nd paragraph to p. 9 top two paragraphs, filed 04/19/2021 with respect to the drawing and specification objections have been fully considered and are persuasive. Applicant amended the specification and the drawing to indicate “The Figure” in reference to the single figure in the application. The objection has been withdrawn. 
Applicant’s remarks, see p. 9, 112 section, filed 04/19/2021 with respect to the 112(b) rejection have been fully considered. Applicant replaced the “substantially water free” recitation with “less than 5% water” in Claim 16, and expanded the recitation for “initial state” in Claim 17.  The claims amendment overcome the 112(b) rejections and the claim rejections are withdrawn. 

Modified Rejections as Necessitated by the Amendments
Filed on April 19, 2021

Claim Interpretation
	The recitation of “include less than 5 wt % water” in Claim 16 encompass zero wt % water, i.e. no water.
	The recitation of “the one or more surfactants are free of non-ionic surfactants” in Claims 1 and 6 does not necessarily exclude non-ionic surfactants in the composition because both independent claims still recite “composition, comprising”, thereby allowing other surfactants including non-ionic surfactants to be added. All claims depending from Claims 1 and 6 also do not exclude non-ionic surfactants.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 4-9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardini, M. (WO 2006/133788 A1, 21 December 2006), hereinafter Bernardini, in view of Berg et al. (US 2017/0127668A1, May 11, 2017), hereinafter Berg, and Modaressi, H. and Douglass, A. (US 2006/0264328A1, Nov. 23, 2006), hereinafter Modaressi, as evidenced by Yarveicy, H and Haghtalab, A. (Journal of Dispersion Science and Technology, 2018, V. 39, No. 4, 522-530), and Stevens, P. and Kimberley M. (Pestic. Sci. 1993, 38, 237-245).
Applicants Claims
Applicant claims a multifunctional agricultural adjuvant composition, comprising: one or more liquid components comprising methylated seed oil; one or more ammonium sulfate particles dispersed in the one or more liquid components; and one or more surfactants, at least one of the one or more surfactants exhibiting a hydrophilic-lipophilic balance of about 4 to 9 or 16 to about 30, wherein the one or more surfactants are free of non-ionic surfactants; wherein the multifunctional agricultural adjuvant 
Applicant  also claims a  multifunctional agricultural adjuvant composition, comprising: one or more liquid components, the one or more liquid components comprising methylated seed oil; ammonium sulfate particles dispersed in the one or more liquid components at greater than 42%, the one or more solid agricultural particles forming about 0.5 weight percent to about 99 weight percent of the multifunctional agricultural adjuvant composition; and one or more surfactants, the one or more surfactants are free of non-ionic surfactants; wherein the multifunctional agricultural adjuvant composition exhibits one or more desired functions; further comprising one or more ionic or amphoteric surfactants; one or more surfactants having HLB of 4-9 or 16-30; further comprising at least one rheology modifier; further comprising one or more antifoams, one or more structuring agents, one or more soluble pesticides that are soluble in the one or more liquid components, or one or more soluble solid agricultural particles that are soluble in the one or more liquid components; wherein the one or more liquid components are substantially water free; further comprising one or more water-sensitive chemicals, wherein each of the one or more water-sensitive chemicals are in an initial state.
Determination of the scope and content of the prior art (MPEP 2141.01)
Bernardini relates the process for preparing water soluble or dispersible ammonic glyphosate granules for agrochemical application (p. 1, 1st paragraph; p. 4 1st paragraph).  Bernardini recites the need for a process for preparing ammonic glyphosate granules that have no use of anhydrous ammonia or in aqueous solution; having a high productivity; carried out also in a continuous way; allowing to obtain an extrudable mass in low pressure extruders; capable of incorporating in the granule formulation a high surfactant amount in combination with a high glyphosate amount (p. 6, 2nd paragraph). Bernardini teaches addition of glyphosate acid to Broensted base, homogenizing the mixture, adding one or more liquid surfactant, mixing of the mass, extrusion, then drying until a granule having residual moisture of <1% is ammonium sulfate (AMS), and it is milled before added so as to have particle size of <500 µm (p. 8, 3rd paragraph). Surfactant may be solid or liquid at room temperature, for example betaine derivative or alkoxylated sorbitan ester, amine derivatives of vegetable oils or fat acids; preferably ethoxylated tallow amine (p. 9, 3rd paragraph to p. 10, 2nd paragraph). 
Betaine derivatives include cocamidopropyl betaine which is an amphoteric surfactant as evidenced by the instant disclosure [0045], and has an HLB of 15 as evidenced by Yarveicy and Haghtalab (p. 526, L. Col. 2 paragraphs).  Amine derivative surfactants are cationic surfactants.  Thus, Bernardini teaches one or more surfactants free of non-ionic surfactants. 
The glyphosate taught by Bernardini renders obvious the water-sensitive chemicals in Claim 17 as well as the pesticide in Claim 15. Additionally, Bernardini allows the co-formulation of antifoam agents in the granule composition (Claim 1a). 
Thus, Bernardini reads on elements in Claims 1, 5-6, 8, 11-13, 15-17, and 19. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	The teachings of Bernardini have been set forth supra. 	
	Bernardini is silent on the AMS being dispersed in methylated seed oil, and that the multifunctional agricultural adjuvant composition is a water conditioner and a drift reduction and deposition adjuvant. Bernardini is also silent on the amount of AMS in the composition, and the presence of a rheology modifier.
Berg is in the adjuvant field and cures the deficiency of Bernardini by teaching the dispersion of AMS in liquid. Berg’s invention of stable self emulsifiable alkylated oil based adjuvant is geared towards multiple applications, particularly for agricultural applications (Abstract, [0001]), reading on the liquid component in Claims 1 and 6. Berg exemplifies methylated seed oil [0134], [0137]-[0138], Table 1), thereby expressly teaching this limitation.
lower the surface tension of the overall spray solution. Lowering the surface tension by addition of surfactants in spray composition result in drift reduction and better adhesion, as evidenced by Stevens and Kimberley; deposition is interpreted by the Examiner to encompass adhesion. Berg recites that water conditioning adjuvants may include buffering agents, antifoam agents, and drift control agents [0002]. Thus, Berg reads on the water conditioning and drift reduction and deposition adjuvant features of instant Claims 1, 18.
Berg’s adjuvant concentrate may be formulated as an emulsifiable concentrate or a micro-emulsion, i.e. dispersion of water, soil and surfactant [0023], and may comprise typically from 2 to 100 parts by weight natural or synthetic oil to 1 part by weight alkylbenzene sulfonic acid, and neutralized with amine to a pH zone between 4-8 [0135]. The oil can be mixed surfactants commonly employed in adjuvant compositions including cationic, anionic, amphoteric surfactants [0013].  The adjuvant composition is prepared as a concentrate which is readily dispersible in water or other chemistries with high solvency which remains in stable emulsion [0135]-[0136]. 
Berg exemplified dispersion and evaporation of glyphosate plus AMS in emulsified alkylated seed oil based adjuvant concentrates on leaf surface ([0145], Figs. 9-13) to demonstrate accelerated penetration of the adjuvant emulsion into a plant ([0084]-[0086]). Berg teaches the dispersion and evaporation of glyphosate plus 2.5% AMS in commercially available methylated seed oil (CSU and CPU, [0138]) and their emulsified alkylated seed oil based adjuvant concentrates as herbicide carrier (Fig. 9-13). Berg teaches NINATE® 60 E dodecyl benzene sulfonic acid calcium salt, an anionic surfactant ([0137], Table 1). Oil amount ranged from 50% to 64% by weight, with water content at less than 4% (Table 1), reading on Claim 16, compared with commercially available products which contained 60-85% high surfactant methylated seed oil [0138], rendering obvious the methylated seed oil and dispersion of AMS in the liquid in Claims 1 and 6, and the high surfactant oil concentrate in Claim 19.  Berg also teaches one Claim 7. Berg shows that the alkylated seed oil based buffered adjuvants (Preparation in Table 1) not only created a stable emulsion, but accelerated the penetration time through the wax and stomata of the plant to improve rain fastness ([0146]-[0147], Table 2, Figs. 10-13), exhibiting a desirable function instantly claimed in Claim 6. Furthermore, Berg teaches that methylated and other alkylated seed oil concentrates applied as herbicide carriers have the ability to translocate the herbicide through the plants without negatively affecting the plant or the performance of the herbicide because they have buffer capability and therefore act as water adjuvants ([0005]-[0008], [0144]). The surfactant emulsifies the oil in the spray solution, which lowers the surface tension of the overall spray solution [0003], thereby reading on the limitation of drift reduction and deposition; Lowering the surface tension by addition of surfactants in spray composition result in drift reduction and better adhesion, as evidenced by Stevens and Kimberley; deposition is interpreted by the Examiner to encompass adhesion. Additionally, Berg recites that water conditioning adjuvants may include buffering agents, antifoam agents, and drift control agents [0002]. Thus, Berg reads on the water conditioning and drift reduction and deposition adjuvant features of instant Claims 1, 18, and Berg has shown that AMS and glyphosate dispersed in the adjuvant containing methylated seed oil in a composition that is a water conditioner and a drift reduction and deposition adjuvant.
Modaressi is in the same agricultural composition field and relates the invention of pesticide compositions that contain a betaine surfactant, a humectant, and an effective amount of a pesticide, exhibiting reduced foaming and high efficacy (Abstract). Modaressi teaches an adjuvant comprising betaine surfactant, humectants, and ammonium sulfate (Examples 1-18, Claims 1-2); suitable betaine surfactants include cocoamidopropyl betaine [0025]. Other suitable surfactants include anionic surfactants such as ethoxylated sorbitan esters [0049], reading on Claim 4. Suitable humectants are polyhydric alcohols, e.g. glycerin, and polysaccharide humectants such as alkyl polysaccharides, pentoses, high fructose corn syrup, sorbitol and molasses (Examples 1-18, [0029]), which can act as rheology modifiers as evidenced in the instant disclosure [0050].  The composition according to Modaressi may optionally comprise one or more thickeners, which the Examiner also interprets as rheology modifier, such as polysaccharide thickeners including xanthan gum, and polyacrylamide thickener, as well as antifoams, and drift control agents [0049]. Thus, Modaressi renders obvious the “at least one rheology modifier” in Claim 14. 
Modaressi’s composition cures the deficiency of Bernardini regarding the amount of AMS. The composition comprise ammonium sulfate at greater than 0.1% (Claim 2), and typically from about 0.1 – 50% by weight, more typically from about 5 - 40%, and even more typically from about 10 – 35% ([0032], Table 1), which overlaps with the claimed AMS range in Claims 6 and 9.  Modaressi recites that ammonium sulfate is a water conditioning agent typically used in pesticide composition ([0047]-[0048]). Therefore, the adjuvant composition containing AMS exhibits water conditioning properties, reading on the feature of Claims 1 and 18.  Additionally, Modaressi recites that the suitable solvents for the composition include water, organic solvents, and alkylated seed oils [0046]. 	 
Finding of prima facie obviousness 
Rationale and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Berg to Bernardini and arrive at the multifunctional agricultural adjuvant composition instantly claimed comprising the AMS dispersed in the methylated seed oil.  Bernardini teaches a dispersible granule with AMS and surfactant such as amphoteric betaine derivative with an HLB of 15, which is close to the instantly claimed range of HLB 16-30. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Such granule composition of Bernardini provides many benefits including solving technical problems, and decreasing manufacturing and transportation cost (p. 5, 1st paragraph; p. 6, 2nd paragraph).  Berg teaches the dispersion and evaporation of glyphosate plus AMS in commercially available methylated 
Modaressi recognizes the combination of amphoteric or anionic surfactant with ammonium sulfate in an adjuvant pesticide composition, and teaches that ammonium sulfate serves as complexing agent and as water conditioner. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date and with motivation to incorporate the AMS concentrations taught by Modaressi in the teachings of Bernardini and Berg, dispersing the AMS in a surfactant and seed oil as taught by Berg to increase adhesion and accelerate penetration, while benefitting from the water conditioning properties of AMS as well. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date with reasonable expectations of success to add a rheology modifier as taught by Modaressi to the agricultural composition derived from Bernardini and Berg’s teaching to serve as thickener and assist in increasing the adhesion by adjusting the surface tension of the solution. 

Response to Arguments:
Applicant traverses the§ 103 rejections alleging that the cited references do not disclose or suggest the compositions as claimed by amended independent Claims 1 and 6, which now recites "the one or more surfactants are free of non-ionic surfactants." Bernardini makes no mention of methylated seed oil (MSO), does not suggest any surfactant, let alone one free of non-ionic surfactants compatible with MSO. Berg discloses a total of four adjuvant concentrates, all of which include a non-ionic surfactant. Modaressi does not specifically mention MSO, but mentions alkylated seed oils and non-ionic surfactants may optionally be included.  Yarveicy and Stevens are relied on as evidence and do not disclose MSO or AMS free of non-ionic surfactants. 
The Examiner respectfully disagree. The recitation of “the one or more surfactants are free of non-ionic surfactants” in the claims does not necessarily exclude non-ionic surfactants in the composition because Claims 1 and 6 recite “composition, comprising”, thereby allowing other surfactants including non-ionic surfactants to be added, and therefore the recitation of “the one or more surfactants” being free of non-ionic surfactants does not limit the claims. If Applicant wishes the composition to be free of non-ionic surfactant, then the claims need to recite that the composition is free of non-ionic surfactant. 
Applicant argues that Bernardini does not disclose MSO, ammonium sulfate dispersed in MSO, a composition free of non-ionic surfactants, or compositions that are a water conditioner and a drift reduction and deposition adjuvant. Thus, Applicant alleges that Bernardini does not disclose any element of claim 1.
Bernardini discloses AMS, surfactant in liquid form, and non-ionic surfactant, i.e. betaine, which is an amphoteric surfactant. Thus, Bernardini teaches certain elements of Claim 1. 
Applicant argues that one of skill in the art would not modify Bernardini to disperse glyphosate (with or without AMS) in any oil, let alone MSO. One of skill would not disperse any composition that is meant to be water-soluble in an oil, thereby resulting in a composition that would not be water soluble when added to water. Instead, the modification proposed by the Examiner would generate a glyphosate (and AMS)-in-oil dispersion that would form an emulsion in water. The resulting glyphosate composition would not be "water soluble" as intended by Bernardini.
Bernardini teaches water-soluble ammonic glyphosate granules with surfactants. Berg teaches dispersion and evaporation of droplets of glyphosate with 2.5% ammonium sulfate in alkylated seed oil. The concentrate may be diluted with water or other chemistries (Claim 40). As such, this can be a case of liquid dispersing in another liquid, e.g. water droplets dispersed in oil, which still renders obvious the “one or more ammonium sulfate particles dispersed in the one or more liquid components” because “particles” may encompass “droplets”, and these terms have been used interchangeably as evidenced by Driscoll et al. (Col. 5, 1st and 2nd paragraphs, US 9,714,893 B2, Jul. 25, 2017).  Thus, the ammonium sulfate particles in the oil would then go to the water diluent, and solubilize per the intention of Bernardini.  
Applicant alleges that because Bernardini does not disclose MSO, it cannot provide any guidance to select a surfactant that would be compatible with MSO, or that would disperse AMS in MSO.  Applicant points out that betaine has HLB of 15, which falls outside the scope of the claimed HLB ranges, and even if it is within range, Bernardini provides no teaching or suggestion that the surfactant would be suitable for use with MSO or for dispersing AMS in MSO. Applicant argues that Berg provides no guidance to modify Bernardini to produce a composition free of non-ionic surfactants and Modaressi provides no motivation to modify the combination of Bernardini and Berg to produce the claimed compositions including MSO but free of non-ionic surfactants. 
This argument is not persuasive. Regarding the betaine taught by Bernardini, as indicated in the rejection above, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is not necessary for Bernardini to show compatibility of its surfactant with MSO.  Berg is relied on for the addition of MSO in the agricultural composition containing AMS.  Bernardini’s and Modaressi’s omission of MSO does not constitute a teaching against MSO, especially because Modaressi teaches AMS with betaine, and that alkylated seed oils are suitable, thereby suggesting the compatibility with MSO. Bernardini and Modaressi do not provide any reason to believe that MSO would not be functional in the composition. Neither Berg nor Modaressi needs to teach a composition free of non-ionic surfactant as the instant claim set does not exclude non-ionic surfactant. Berg provides the motivation to use MSO to modify Bernardini’s composition, which may utilize betaine, which is one of the preferred surfactants (Bernardini, Claim 8); Modaressi’s pesticide composition exhibit high efficacy, and requires betaine surfactant (Modaressi, Abstract), and ammonium 
Applicant alleges that the combination of references do not teach or suggest that the instantly claimed composition is a water conditioner and a drift reduction and deposition adjuvant because Bernardini discloses that AMS is inert, there would be no suggestion that compositions comprising AMS would have any functionality.  Applicant also argues the Examiner’s assessment of Berg’s teaching, alleging that Berg does not say that all buffering agents are water conditioning adjuvants, and that Berg does not claim its disclosed adjuvants are water conditioning adjuvants. Furthermore, Applicant argues Examiner’s assessment that the surfactant lowers the surface tension of the spray solution and thus renders obvious the drift reduction instantly claimed. Berg makes no mention of the claimed composition’s functionalities.
This argument is also not persuasive. Whether or not Berg is interpreted to teach water conditioning adjuvants, Modaressi still teaches that ammonium sulfate is a water conditioning agent typically used in pesticide composition as indicated in the rejection, therefore would impart the property to the composition; Berg generally taught that the purpose of the surfactant in adjuvant compositions is to emulsify the oil and lower the surface tension. Lowering the surface tension by addition of surfactants in spray composition result in drift reduction and better adhesion, as evidenced by Stevens and Kimberley. Also, Modaressi teaches optional inclusion of thickeners, antifoams, and drift control agents [0049]. As such, incorporation of these components, i.e. surfactant, AMS, rheology modifiers, etc., necessarily imparts their properties to the composition. “From a In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963). Also, because the prior art composition is identical to the claimed composition, it must necessarily have the characteristics instantly claimed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616